941 S.W.2d 101 (1997)
Perman Hutson PAGE, Petitioner,
v.
Martha Anderson GELLER and Michael L. Geller, Respondents.
No. 96-0988.
Supreme Court of Texas.
March 21, 1997.


*102 OPINION
PER CURIAM.
In this appeal from a summary judgment, the court of appeals set aside the trial court's entire judgment because the trial court granted more relief than was requested by Petitioner, Perman Page, in his motion for summary judgment. See 940 S.W.2d 102. This was error. As we held today, when a trial court grants more relief than requested and, therefore, makes an otherwise partial summary judgment final, that judgment, although erroneous, is final, and it is appealable. See Bandera Elec. Cooperative v. Gilchrist, ___ S.W.2d ___, ___, 1997 WL 126859 (Tex.1997) (per curiam). On appeal, the court of appeals must treat the judgment as any other final judgment. Id. It is to consider all matters raised on appeal and reverse only those portions of the judgment that were rendered in error. Id. Accordingly, under Texas Rule of Appellate Procedure 170, and without hearing oral argument, the Court grants the application for writ of error, reverses the judgment of the court of appeals, and remands this cause to the court of appeals for further proceedings consistent with Bandera.